So Oo OD NN DO oO FP WD DH =

NM peo DB NM DH WH NY NY NYO F|- Fe ae ae se ae eRe Re Ee
oN OD on fF WD HYD Fe OOo ODWDOelULUNS UOTOUOULUCUCUBCLUMDDULUDNDGUCUCO

Case 20-10475-BLS Doc169 Filed 03/19/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In Re: Chapter 11
Craftworks Parent, LLC, et al., Case No. 1:20-bk-10475-BLS
Debtors. (Jointly Administered)

 

 

NOTICE OF WITHDRAWAL OF APPEARANCE AND
CERTIFICATION OF GOVERNMENT ATTORNEY

TO THE CLERK;

Please be advised that the undersigned attorney, Peter Muthig, as counsel for the
Maricopa County Treasurer, hereby withdraws the Notice of Appearance and Certification
of Government Attorney filed on March 18, 2020 (DE 163). The undersigned will re-file
using Local Form 105A (Government Attorney Pro Hac Certification).

DATED March 19, 2020.

/s/ Peter Muthig

Peter Muthig (AZ Bar No. 018526)

Deputy County Attorney

MARICOPA COUNTY ATTORNEY’S OFFICE
CIVIL SERVICES DIVISION

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004-2206

Telephone (602) 506-1923
muthigk@mcao.maricopa.gov

Attorneys for Maricopa County Treasurer

HTl

 
 

Go Oo ON OO on Fk WO DP =

BM bP BO BS DH FO NH FH NO | | | |e &e ase Sse Se a =
on OO on fk WHY BS |e OH ONY OD oO Be HH YY |

 

Case 20-10475-BLS Doc169 Filed 03/19/20 Page 2 of 3

CERTIFICATE OF SERVICE
IT IS CERTIFIED that the foregoing document was served this 19" day of March

2020, by filing the same with the Clerk of the Court using the ECF filing system which

shall send notification to attorneys registered to receive notice.

/s/ Peter Muthig

Peter Muthig (AZ Bar No. 018526)

Deputy County Attorney

MARICOPA COUNTY ATTORNEY’S OFFICE
CIVIL SERVICES DIVISION

222 North Central Avenue, Suite 1100

Phoenix, Arizona 85004-2206
Telephone (602) 506-1923
muthigk@mcao.maricopa.gov

Attorneys for Maricopa County Treasurer

 
Case 20-10475-BLS Doc169 Filed 03/19/20 Page 3 of 3

 

Lea Wink

From: Klaus Muthig

Sent: Thursday, March 19, 2020 11:35 AM
To: Roger Geiser

Cc: Lea Wink

Subject: RE: 3-19-20 Craftworks

Ok to file.

From: Roger Geiser

Sent: Thursday, March 19, 2020 11:29 AM

To: Klaus Muthig <muthigk@mcao.maricopa.gov>
Cc: Lea Wink <wink@mcao.maricopa.gov>
Subject: 3-19-20 Craftworks

Peter,

Linked is the draft of the Notice of Withdrawal of Appearance and Certification of Government Attorney to be filed in
the Craftworks Parent case, 20-10475 (Delaware) to comply with the case administrator’s request. Attached is the
completed NOA Govt Atty Cert to be filed in the case. If okay, Lea can e-file both today, 3/19/20.

S:\CIVIL\CIV\Matters\BK\2020\BK20-10475 Craftworks Parent LLC\County\Notice of WD of NOA and Cert of Govt Atty
20-10475.docx

Roger Geiser

Paralegal to Peter Muthig
Maricopa County Attorney’s Office
Civil Services Division

222 N. Central Avenue, Suite 1100
Phoenix, AZ 85004

The information contained in this electronic message is confidential information intended only for use of individual(s) named above, and may be privileged. If the
recipient of this message is not the intended recipient or the employee or agent responsible to deliver it to the intended recipient, please notify me immediately by
telephone at (602) 506-8541, and then delete this message. Thank you.
